Citation Nr: 0716189	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with probable ankylosing 
spondylitis, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 until 
his retirement in 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the rating for 
degenerative disc disease of the lumbar spine with probable 
ankylosing spondylitis from 10 percent to 20 percent 
effective November 14, 2001; the date of the veteran's claim 
for an increased rating.  


FINDINGS OF FACT

1.  The veteran is able to forward flex from 10 to 60 
degrees; but he has zero degrees of extension and is unable 
to extend his back at all.  

2.  No neurological deficits are found on examination.

3.  The veteran does not have marked deformity and is not 
bedridden; nor does he have unfavorable ankylosis of the 
lumbar spine or use an assistive device.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for degenerative disc 
disease of the lumbar spine with probable ankylosing 
spondylitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (as in 
effect prior to September 26, 2003), Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), and Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in February 1995 the veteran was 
granted service connection for degenerative disc disease of 
the lumbar spine with sclerosis of bilateral sacroiliac 
joints shown as probable ankylosing spondylitis, with an 
evaluation of 10 percent, effective July 1, 1994.  A 
substantive appeal was not made, and the decision became 
final.  38 C.F.R. §§ 3.104, 20.302.

In November 2001 the veteran requested that his rating for 
degenerative disc disease of the lumbar spine be increased.  
In a rating decision dated in July 2002 the RO increased the 
rating from 10 to 20 percent, effective November 14, 2001; 
the date of his claim for an increased rating.  The veteran 
has appealed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under the old or 
the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).

Prior to September 26, 2003, a 60 percent evaluation was 
warranted for residuals of a fractured vertebra if there was 
abnormal mobility requiring a neck brace (jury mast) but no 
spinal cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  A 100 percent evaluation for residuals of fracture of 
a vertebra was warranted if there was spinal cord involvement 
and the injured individual was bedridden or required long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 26, 2003).  

A 60 percent evaluation was also given for complete bony 
fixation (ankylosis) of the spine at a favorable angle and a 
100 percent evaluation was given for ankylosis of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (as in effect prior to September 26, 2003).  

The rating schedule also included a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289)(as in effect prior to September 26, 
2003).  

In addition to the foregoing provisions, a 10 percent rating 
was warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion, and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  

The new regulations, effective September 26, 2003, revised 
the schedular criteria for rating spine disabilities.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Beginning 
September 26, 2003, a rating of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  For VA compensation purposes, fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  
 
The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  Prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent rating 
when it was moderate, with recurrent attacks.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.  A 60 
percent rating was warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion would not be warranted.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

Effective September 23, 2002, a 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective from September 23, 2002).  Effective 
September 26, 2003, the rating criteria for intervertebral 
disc syndrome was amended to evaluate the disorder under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  See 68 Fed. Reg. 51454 (Aug. 27, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006) (effective from 
September 26, 2003).  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran complains of progressive pain and increasing 
stiffness in the lower back and sacroiliac joints.  A 
military doctor confirmed the veteran's continued treatment 
for "recurrent exacerbations of low back pain."

Evidence in support of the veteran's claim for an increased 
rating includes findings from compensation and pension (C&P) 
examinations done in June 2002 and April 2004.  The veteran 
reported that he is limited in prolonged sitting, standing, 
bending and lifting, and is unable to lie flat because of his 
lumbar spine condition.  Physical findings in 2002 were of 
painful range of motion and limited range of motion of the 
lumbar spine, with 45 degrees of forward flexion, 0 degrees 
extension, 15 degrees lateral flexion bilaterally, and 
lateral rotation of 20 degrees bilaterally.  Even so, the 
examiner reported that there was no evidence of neurological 
deficit of either lower extremity; no demonstrable weakness; 
and no loss of range of motion due to repetitive testing or 
due to fatigue.  

C&P examination done in April 2004 yielded similar results.  
According to the examiner, the veteran has forward flexion of 
the lumbar spine from 10 to 60 degrees and "extension 
capabilities basically none."  He reports that the veteran 
is unable to extend his back at all, and that the back "is 
almost as if fused."  He adds that the veteran has very 
limited lateral motion to 10 degrees and very limited 
rotational capabilities to 15 degrees.  Even so, he reports 
that there are no neurological deficits.

The Board notes that the RO rated the veteran's disability 
under Diagnostic Codes 5293 (Intervertebral disc syndrome)-
5286 (Spine, complete bony fixation (ankylosis of) in the 
rating decision of February 1995 and under Diagnostic Code 
5292 (Spine, limitation of motion of, lumbar) in the rating 
decision of July 1992.  The Board will consider whether an 
increased evaluation is warranted under these codes, as well 
as other potentially applicable diagnostic codes .  

Although examinations reveal limitation of motion of the 
lumbar spine, the evidence does not reflect the veteran's use 
of braces as a consequence of his lumbar spine disorder, nor 
does it show the veteran to be bedridden.  There is also no 
report of any fracture, marked deformity, or unfavorable 
ankylosis.  A rating of 50 or higher under the old schedule 
or new schedule is thus not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (as in effect prior to September 
26, 2003) and Diagnostic Codes 5235-5242 (2006).  Moreover, 
as the record contains no evidence of intervertebral disc 
syndrome, evaluation under the old and new criteria for 
intervertebral disc syndrome is also not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002) and Diagnostic Code 5243 (effective 
September 23, 2002).  However, the evidence clearly supports 
an evaluation of 40 percent under both the old and new 
criteria.  

Prior to September 26, 2003, a 40 percent evaluation was 
warranted under Diagnostic Code 5289 for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5295 (as in effect prior to September 26, 2003).  The 
revised provisions (38 C.F.R. § Diagnostic Codes 5235-5242) 
also provide for a 40 percent evaluation if there is 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5238.  Again, fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.  

As stated before, C&P examinations done in 2002 and 2004 both 
found 0 degrees of extension or favorable ankylosis of the 
entire lumbar spine.  In fact, the April 2004 examiner 
reports that the veteran "cannot extend the back at all."  
He adds that "the back is almost as if fused."  Based on 
the veteran's inability to extend his back at all, the Board 
finds that there is favorable ankylosis of the entire 
thoracolumbar spine.  Accordingly, the Board finds that the 
criteria for a rating of 40 percent have been met both before 
schedular changes and thereafter.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285-5295 (as in effect prior 
to September 26, 2003) and Diagnostic Codes 5235-5242 (2006).

Accordingly, the doctrine of reasonable doubt with regard to 
a rating in excess of 40 percent, but for the reasons just 
expounded, finds it to be inapplicable, as the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  The letter from the RO dated in March 
2002 satisfied the duty to notify provisions.  The veteran 
was apprised of the evidence needed to substantiate his claim 
for an increased rating.  He was informed what evidence VA 
would obtain and what evidence he should submit, or request 
assistance in obtaining from VA.  It is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
clam.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence as the March 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  In fact, the veteran has submitted medical 
evidence concerning his claim directly to VA to show that the 
condition merited a higher evaluation than 20 percent.  

Regarding the duty to assist, the veteran has submitted 
medical evidence directly to VA and he underwent multiple VA 
examinations, the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  


ORDER

A rating of 40 percent for degenerative disc disease of the 
lumbar spine with probable ankylosing spondylitis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


